DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony Rahhal on 02/10/2022.

The application has been amended as follows: 

Claim 1 has been amended to read:

(Amended) A leveling assembly comprising:
a first plate having a convex curved surface, the first plate defining a central bore therethrough with a first diameter;
a second plate having a concave curved surface engaged with the convex curved surface and defining a central bore therethrough with a second diameter;
a polish rod passing through the central bores of the first plate and the central bore of the second plate;
an outer peripheral surface thereof to a second opening on the curved surface of the plate on which the lubrication passageway is defined, the curved surface of the plate on which the first and second openings are defined having a lubrication groove defined thereon connected to and extending from the second opening, the lubrication groove having a lubrication exit groove extending from the lubrication groove to the central bore of the plate having the lubrication passageway. 

Claim 2 has been cancelled

Claim 3 has been amended to read:

3.(Amended) the lubrication groove extending from  groove outer peripheral surface of the plate having the lubrication passageway.

Claim 7 has been amended to read:

7.	(Amended) A leveling assembly comprising:
a first plate having a convex curved surface, the first plate defining a central bore therethrough with a first diameter;
a second plate having a concave curved surface engaged with the convex curved surface of the first plate, the second plate defining a central bore therethrough with a second diameter, one of the first or second plates defining a lubrication passageway extending from a first opening on an outer peripheral  thereof, the curved surface of the plate on which the lubrication passageway is defined having a lubrication groove defined thereon connected to and extending from the second opening, the lubrication groove having a lubrication exit groove extending from the lubrication groove to the central bore of the plate having the lubrication passageway;
a carrier bar positioned below and supporting the first and second plates, the carrier bar defining a central bore therethrough; and
a polish rod passing through the central bore of the carrier bar and the central [[bore]] bores of the first plate and the second plate.

Claim 8 has been cancelled

Claim 9 has been amended to read:

9.	(Amended) The leveling assembly of claim 7, the lubrication groove extending from the  groove outer peripheral surface of the plate having the lubrication passageway.

Claim 15 has been amended to read:

15.         (Amended) A leveling assembly for use with a pump jack comprising:
a first plate having a convex curved surface, the first plate defining a central bore therethrough with a first diameter;
 engaged 
a polish rod passing through the central bores of the first plate and the second plate;
one of the first or second plates defining a lubrication passageway extending from a first opening on an outer peripheral surface thereof to a second opening on the curved surface of the plate in which the lubrication passageway is defined, the curved surface of the plate in which the lubrication passageway is defined having a lubrication groove defined thereon connected to and extending from the second opening, the lubrication groove having a lubrication exit groove extending from the lubrication groove to the central bore of the plate having the lubrication passageway; and
a load cell supported by the first and second plates.

Claim 16 has been cancelled

Claim 17 has been amended to read:

17.	(Amended) The leveling assembly of claim 15, further comprising [[a]] the polish rod extending from the pump jack and passing through the central bores of [[in]] the first and second plates and through a central bore of the load cell.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No reference was found which taught or made obvious the provision of plates with mating curved surfaces through which a 
US 4480842 A disclose providing lubrication passageways to the mating relatively rotating surfaces of the leveling assembly as detailed in col. 4 ll. 9-12 and US 5590966 A discloses providing passageways through members 28 for lubrication as detailed in col. 4 ll. 1-18 but US 4480842 A fails to disclose two plates or an exit groove extending from the lubrication groove as claimed.
US 2480055 A discloses a passage to central bore 101 and passages 110 but these are not in plates with curved surfaces as claimed.
US 1771250 A discloses multiple lubrication passageways  from 31 in a curved plate to an exterior surface but no extension to central bore or and engaging curved plate.
US 3404877 A discloses passage 52 extending to perhaps the central bore but not engaging curved surfaces, one having a lubrication groove thereon as claimed.
US 3243212 A, US 3683474 A, and related references discloses passage to central bore but not engaging plates and no polish rod (a term of art referring to a pump rod extending from the surface to a wellbore).
US 4579350 A discloses the plates and a groove (130) extending from the curved surface to an exterior but no lubrication groove or passageway.
US 20130174665 A1 also discloses lubricating leveling plates but does not disclose grooves.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        02/11/2022